DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26: In the third line of claim 26, the limitation “at 30°C 10 days after the preparation of the composition by is 2,000 to 55,000 Pa·s” is unclear since it is unknown what the composition is “by”.  It appears that something of the limitation was inadvertently left out and needs to be clarified.
Regarding claim 39: The claim is dependent on cancelled claim 1. For the purpose of further consideration, it is taken that claim 39 depends on claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsutsuji et al. (JP 2008-038082) using the English language translation supplied with the IDS of October 7, 2019 for the citations below.
Regarding claim 21: Mitsutsuji et al. teaches a compound/composition (abstract). Using the composition for a sheet molding is intended use and carries little patentable weight.  The composition comprises reinforcing fiber (page 1, claim 4) and is thickened/partially cured (page 23, para. 84). The composition comprises a liquid epoxy resin/an epoxy resin that has a viscosity of 3000 mPa·s or less at 25 °C (page 1, claim 1), an acid anhydride (page 1, claim 1), an epoxy resin curing agent/imidazole (page 1, claim 1) and carbon fiber (page 2, claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutsuji et al. (JP 2008-038082) using the English language translation supplied with the IDS of October 7, 2019 for the citations below as set forth above with respect to claim 21 and in view of Coleman-Kammula et al. (WO 98/22527).
Regarding claims 22 and 27: Mitsutsuji et al. teaches the basic claimed compound as set forth above.  Not disclosed is the content in parts by mass of the acid anhydride.  However, Coleman-Kammula et al. teaches a similar composition comprising 12 parts by weight of MHHPA, or methylhexahydrophthalic anhydride, to 100 parts by weight of EPIKOTE 828 EL, or the epoxy resin (Table 1, Ex. 1).  Mitsutsuji et al. and Coleman-Kammula et al. are analogous art since they are both concerned 
Regarding claim 37: Mitsutsuji et al. teaches the basic claimed compound as set forth above.  Not disclosed is dicyandiamide.  However, Coleman-Kammula et al. teaches dicyandiamide (Table 1).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the dicyandiamide of Coleman-Kammula et al. in the composition of Mitsutsuji et al. and would have been motivated to do so since it is a very common curing agent.

Claims 23-26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutsuji et al. (JP 2008-038082) using the English language translation supplied with the IDS of October 7, 2019 for the citations below as applied to claim 21 set forth above and in view of Matsumura et al. (JP 2014-185256) using the English language translation supplied with the IDS of October 7, 2019 for the citations below.
Regarding claims 23-26, 36: Mitsutsuji et al. teaches the basic claimed compound as set forth above. Not disclosed are the viscosity properties claimed.  However, it appears from the instant specification that the selection of epoxy resin, acid anhydride, and imidazole lead to these properties (see examples 7, 8, 10-12, 15-23).  Mitsutsuji et al. teaches the use of bisphenol A type epoxy resin, N, N, N’, N’-tetraglycidyl-m-xylylenediamine (para. 28), and methyltetrahydrophthalic anhydride . 

Claims 28-35, 38 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutsuji et al. (JP 2008-038082) using the English language translation supplied with the IDS of October 7, 2019 for the citations below as applied to claim 21 set forth above.
Regarding claim 28: Mitsutsuji et al. teaches 0.1 to 5 parts by weight of the imidazole with respect to 100 parts by weight of the total epoxy resin (para. 43), which overlaps the amount claimed. In the case where the claimed ranges overlap or lie inside 
Regarding claim 29: Mitsutsuji et al. teaches a glycidyl amine-based epoxy resin/N, N, N’, N’-tetraglycidyl-m-xylylenediamine (para. 28).
Regarding claim 30: Mitsutsuji et al. teaches the glycidyl amine type epoxy resin is an “epoxy resin other than a bifunctional epoxy resin”, which can be in a range of 0 to 40 parts by weight in 100 parts by weight of all epoxy resins (para. 28), which overlaps the claimed range.
Regarding claim 31: Mitsutsuji et al. teaches the acid anhydride is liquid at 25 °C (para. 29).
Regarding claims 32 and 38: Mitsutsuji et al. teaches the imidazole can be solid and/or liquid at 25 °C (para. 36). 
Regarding claims 33 and 34: Mitsutsuji et al. teaches methyltetrahydrophthalic anhydride (para. 29), which has one cyclic acid anhydride in a molecule and is a phthalic anhydride.
Regarding claim 35: Mitsutsuji et al. teaches methyltetrahydrophthalic anhydride (para. 29), which is Formula (1).
Regarding claim 39: Mitsutsuji et al. teaches a fiber reinforced composite material which is a cured material of the sheet molding compound (para. 73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767